Case 1:20-cv-24364-UU Document 11 Entered on FLSD Docket 11/19/2020 Page 1 of 4



                               UN ITED STA TES D ISTRICT CO URT
                               SO UTH ERN D ISTRICT OF FLORID A
                                CA SE N O .20-24364-ClV -UN G AR O

 LA TO YA LEW IS,
               Plaintiffts),


 CARNIVAL CORP.,
               Defendantts).


                          O RD ER O F R EFERIU L TO M E DIAT IO N

        PretrialConferencehaving been setin thismatterfor10:00 A.M .on JULY 30,2021,
 pursuantto R ule 16 ofthe FederalRulesofC ivilProcedure and LocalRule 16.2 ofthe Local
 RulesoftheUnited StatesDistrictCourtforthe Southern DistrictofFlorida,itishereby

        O R DER ED AN D AD JU D G ED asfollow s:

        1. A11parties are required to pal-ticipate in nnediation.

         2. Plaintiffscounsel,oranotherattorney agreed upon by a11counselofrecord and any
 unrepresentedparties,shallberesponsibleforschedulingthem ediation conference.Thepal4iesare
 encouraged to availthem selvesofthe servicesofanym ediatoron theListofCertified M ediators,
 m aintained in the office ofthe Clerk ofthe Coul-t,butm ay selectany otherm ediator. The pm4ies
 shallagreeuponamediatorwithinfifteen(15)daysfrom thedatehereof,andshalladvisetheCoul'
                                                                                     t
 as to such choice w ithin thatperiod oftim e.Ifthere is no agreem ent,lead counselshallnotify the
 Clerk inwritingwithinfifteen (15)days,andtheClerkshalldesignateamediatorfrom theListof
 Cel-tified M ediators,w hich designation shallbe m ade on a blind rotation basis.The parties shall
 completethe mediation within fifteen (15)daysaflerthe discovery cutoffdate setforth in the
 Scheduling OrderforPretrialConferenceandTrial.

        3. A place,date and tim e form ediation convenientto the m ediator,counselofrecord,and
 unrepresentedpartiesshallbeestablished.Theleadattorney shallcompletetheform orderatlached
 and submitittotheCoul-t.

        4.Theappearanceofcounseland each pal'ty ism andatory.Ifaparty isalegalbusinessentity
 (i.e.a corporation orpartnership),a representative or represelntatives ofsuch entity with full
 settlementauthoritymustattend.lfinsuranceisinvolved,anadjusterwithauthorityuptothepolicy
 lim itsorthem ostrecentdem and,w hicheveris low er,shallattend.


                                                  1
Case 1:20-cv-24364-UU Document 11 Entered on FLSD Docket 11/19/2020 Page 2 of 4




        5.A11discussions,l'epresentationsand statementsm ade atthemediation conferenceshall
 beconfidentialand privileged.

        6.Atleastten(10)dayspriortothemediationdate,a11pal4iesshallpresenttothemediator
 abriefwritten sum maly ofthecaseidentifying issuesto beresolved. Copiesofthese sumluaries
 shallbe served on a11otherparties.

        7.TheCou14may imposesanctionsagainstpartiesand/orcounselwhodo notcomplywith
 theattendanceorsettlem entauthorityrequirementshereinorwho otherwiseviolatetheterm softhe
 Order.Themediatorshallreportnon-attendance and m ay recom mend imposition ofsanctionsby
 the Cou14 fornon-attendance.

        8. Themediatorshallbe compensated in accordancewith the standing orderofthe Court
 enteredpursuanttoLocalRule16.2(B)(7),oron suchbasisasmaybeagreedtoinwritingbythe
 partiesandthem ediatorselectedbytheparties.Thecostofmediationshallbesharedequallybythe
 partiesunlessotherwiseorderedbytheCourt.A11paym entsshallberem ittedtothemediatorwithin
 thirty(30)daysofthedateofthebill.Noticetothemediatorofcancellationofsettlementpriorto
 thescheduledmediationconferencemustbegivenatleasttwo(2)fullbusinessdaysin advance.
 Failureto do so willresultin imposition ofafeeforonehour.

        9.Ifafullorpal4ialsettlem entisreachedinthecase,counselshallpromptlynotifytheCourt
 ofthesettlementinaccordancewithLocalRule16.2(F),bythefilingofanoticeofsettlementsigned
 bycounselofrecordwithinten(10)daysofthemediationconference.Thereafterthepartiesshall
 fothw ith subm itan appropriate pleading concluding the case.

        10. W ithin seven (7)daysfollowing themediation conference,themediatorshallfilea
 M ediation Reportindicatingw hetherallreqtlired partiesw erepresent.Therepollshallalso indicate
 whetherthecasesettled(infullorinpart),wascontinuedwiththeconsentoftheparties,orwhether
 the m ediatordeclared an im passe.

        11.lfm ediation isnotconducted,thecasem aybestricken from thetrialcalendar,andother
 sanctionsm ay beimposed.

        D ON E AN D O RDERED atM iam i,Florida this 19th day ofN ovem ber,2020.



                                            U R SU LA UN GA R O
                                            U N ITED STA TES DISTR ICT JU D G E
 cc:A 11CounselofR ecord
Case 1:20-cv-24364-UU Document 11 Entered on FLSD Docket 11/19/2020 Page 3 of 4



                          UN ITED STA TES D ISTRICT CO U RT
                          SOU TH ERN D ISTRICT OF FLOIU D A

                             CA SE N O .20-24364-CIV -UN G AR O

 LA TO YA LEW IS,

             Plaintiff,



 CA RN IVA L CO RP.,

             Defendant.



                             O RDER SCH EDU LIN G M ED IATION



       Them ediation conference in thismattershallbeheld with




       EN TER ED this         day of                     2020.



                                          UR SULA U N G AR O
                                          UN ITED ST ATES D ISTR ICT JU D G E

       A 1lcounselofrecord
Case 1:20-cv-24364-UU Document 11 Entered on FLSD Docket 11/19/2020 Page 4 of 4



                                        UN ITED STA TES DISTRICT COU RT
                                        SOU TH ERN D ISTRICT O F FLO RID A
                                        Case N o.


                                                                                      ExhibitCûA''
                             Plaintiff,

                                                         EX H IBIT A ND W ITN ESS LIST


                           D efendant.




  PlrNo.ef.No. DateOffered Objections   Marked Admi
                                                  tted          Description OfExhibitsand W itnesses
